DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.

3. 	The information disclosure statements (IDS) submitted on 01/20/2021 and 03/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

4.    The following is an Allowance for Application number 14977383 in response to Applicant's filing of an RCE on 01/08/2021 following an interview held with Hemavathy Perumal, Esq., (Reg. No. 76,941) on 01/04/2021. 
In response to Examiner’s Final Rejection of 11/05/2020, Applicant, on 01/08/2021, amended independent Claims 1, 9 and 17. Claims 2-8, 10-16 and 18-20 are as previously or originally presented. 
Claims 1-20 are currently pending in the application (as filed on January 8th, 2021).




REASONS FOR ALLOWANCE

5.    Claims 1-20 are allowed.

6.    The primary reasons for allowance can be found in the amended claim language, which overcomes the cited art, and in Applicant’s Remarks of 01/08/2021, especially page 19. The prior 35 U.S.C. 103 rejection is therefore withdrawn.

7.    Examiner notes in particular that although the combination of Chapman, Gaurav and Akkiraju teaches improvement of service cost estimation by classifying historical cost data into clusters for each service and transforming the clusters into narrower ranges, these references, alone or in combination, do not explicitly teach "predicting a label for the service by classifying the selection of historic peer deals into a cluster using the classification model, wherein the label predicted is a label assigned to the cluster; ordering a subset of the selection of historic peer deals based on unit costs; generating a list of unit costs for the label predicted that has more unit costs than the subset ordered by applying a percentile function that maintains a relative size of the cluster; transforming the relative size of the cluster based on a corresponding probability distribution computed for the label predicted; determining a percentile range of unit cost estimation for the service that narrows the first range of actual historic cost data into the second range of actual historic cost data by applying another percentile function to the list when the relative size of the cluster is transformed".

8.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.

CONCLUSION

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Iyoob et al. (US Patent Application Publication 20140278808 A1) describes a method and system for comparison of cloud service provider package offerings.
Wu Ming, Yang Jian and Ran Yongyi, "Dynamic instance provisioning strategy in an Iaas cloud," Proceedings of the 32nd Chinese Control Conference, 2013, pp. 6670-6675.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARJIT S BAINS whose telephone number is 571 270 0317. The examiner can normally be reached on Monday-Friday from 9:00 am to 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU, can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARJIT S BAINS/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623